UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54967 STARBOARD RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Accelerated filer ¨ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo As of March 31, 2014, there were 12,362,336 shares of the registrant’s common stock, par value $0.001 per share, outstanding. STARBOARD RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 INDEX Page PART I — FINANCIAL INFORMATION 1 Item1. — Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2014 and December31, 2013 1 Condensed Consolidated Statements of Operations for the Three Months EndedMarch 31, 2014 and 2013 3 Condensed Consolidated Statement of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2014 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March31, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. — Quantitative and Qualitative Disclosures About Market Risk 26 Item4. — Controls and Procedures 26 PART II — OTHER INFORMATION 27 Item1. — Legal Proceedings 27 Item2. — Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. — Defaults Upon Senior Securities 27 Item4. — Mine Safety Disclosures 27 Item5. — Other Information 27 Item6. — Exhibits 27 SIGNATURES 28 Part I – Financial Information Item1. Financial Statements STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) March 31, December 31, (Unaudited) ASSETS Current assets Cash $ 3,313 $ 5,794 Trade receivable 1,614 1,778 Joint interest receivable 951 60 Deferred tax assets 39 39 Prepaid expenses 137 154 Total current assets 6,054 7,825 Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of 74,166 accumulated depletion Other property and equipment, net of depreciation 155 168 Total oil and natural gas properties and other equipment, net 96,912 74,334 Other assets Prepaid drilling costs 351 Goodwill 960 960 Other 1,249 1,112 Total other assets 2,560 2,072 Total assets $ 105,526 $ 84,231 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) March 31, December 31, (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Joint interest revenues payable Current derivative liabilities 58 63 Current maturities of notes payable 25 Current asset retirement obligations Total current liabilities Long-term liabilities Derivative liabilities 39 51 Notes payable Related party note payable Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; none issued and outstanding Common stock, $.001 par value, authorized 150,000,000 shares; 12,362,336 shares issued at March 31, 2014 and December 31, 2013 12 12 Paid-in capital in excess of par Accumulated deficit (11,958 ) (11,701 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, (Unaudited) (Unaudited) Oil, natural gas, and related product sales $ $ Expenses Depreciation and depletion Lease operating General and administrative Professional fees Production taxes 71 Exploration 14 23 Total expenses Operating loss (11 ) ) Other expense Interest expense (288 ) ) Going public delay expense ) Gain (loss) from derivative contracts (2 ) 38 Total other expense (290 ) ) Loss before income taxes (301 ) ) Income tax expense: Current income taxes Deferred income taxes (225 ) ) Total income tax expense (44 ) ) Net loss $ ) $ ) Net loss per basic and diluted common share $ ) $ ) Weighted average basic and diluted common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY – UNAUDITED (In thousands) For the three months ended March 31, 2014 Common Stock Paid-In ($.001 Par Value) Capital in Accumulated Shares Amount Excess of Par Deficit Total Balances, December 31, 2013 $ 12 $ $ ) $ Stock-based compensation Net loss ) ) Balances, March 31, 2014 $ 12 $ $ )
